Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 CIT Equipment Collateral 2008-VT1 Monthly Servicing Report Determination Date: 12/18/08 Collection Period: 11/01/08 11/30/08 Record Date: 12/19/08 Payment Date: 12/22/08 I. AVAILABLE FUNDS A. Collections a. Scheduled Payments Received $ b. Liquidation Proceeds Allocated to Owner Trust c. Prepayments on Contracts d. Payments on Purchased Contracts e. Proceeds of Clean-up Call f. Investment Earnings on Collection Account Total Collections $ B. Determination of Available Funds a. Total Collections $ b. Servicer Advances c. Recoveries of prior Servicer Advances ) d. Withdrawal from Reserve Account e. Net Swap Receipt Total Available Funds $ 18,892,050.82 II. DISTRIBUTION AMOUNTS A. COLLECTION ACCOUNT DISTRIBUTION 1. Servicing Fee 2. Net Swap Payment 3. Class A-1 Note Interest Distribution Class A-1 Note Principal Distribution Aggregate Class A-1 distribution 4. Class A-2A Note Interest Distribution Class A-2A Note Principal Distribution Aggregate Class A-2 distribution 5. Class A-2B Note Interest Distribution Class A-2B Note Principal Distribution Aggregate Class A-2B distribution 6. Class A-3 Note Interest Distribution Class A-3 Note Principal Distribution Aggregate Class A-4 distribution 7. Class B Note Interest Distribution Class B Note Principal Distribution Aggregate Class B distribution 8. Class C Note Interest Distribution Class C Note Principal Distribution Aggregate Class C distribution 9. Class D Note Interest Distribution Class D Note Principal Distribution Aggregate Class D distribution Deposit to the Reserve Account Trustee Expenses Any additional payments to swap counterparty Remainder to the holder of the equity certificate Collection Account Distributions B. INCORRECT DEPOSITS TO BE RETURNED TO CIT Collection Account Distributions Page 1 of 5 III. INFORMATION REGARDING DISTRIBUTIONS ON THE SECURITIES Distribution Class A-1 Class A-2A Class A-2B Class A-3 Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) Distribution Class B Class C Class D Total Offered Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) IV. Information Regarding the Securities A Summary of Balance Information Applicable Principal Balance Class Factor Principal Balance Class Factor Class Coupon Dec-08 Dec-08 Nov-08 Nov-08 Rate Payment Date Payment Date Payment Date Payment Date a. Class A-1 Notes 2.82620% b. Class A-2A Notes 4.7600% c. Class A-2B Notes 3.4525% d. Class A-3 Notes 6.5900% e. Class B Notes 6.5100% f. Class C Notes 7.0000% g. Class D Notes 7.4800% h. Total Offered Notes B Other Information Scheduled Scheduled Principal Balance Principal Balance Class Dec-08 Nov-08 Payment Date Payment Date Class A-1 Notes Target Class Target Class Class Principal Balance Floor Principal Amount Floor Class Percentage Dec-08 Dec-08 Nov-08 Nov-08 Payment Date Payment Date Payment Date Payment Date Class A 89.50% Class B 3.05% 0.00 Class C 4.35% 0.00 Class D 3.10% 0.00 Page 2 of 5 V. PRINCIPAL A. MONTHLY PRINCIPAL AMOUNT 1. Principal Balance of Notes and Equity Certificates (End of Prior Collection Period) 2. Contract Pool Principal Balance (End of Collection Period) Total monthly principal amount B. PRINCIPAL BREAKDOWN No. of Accounts 1. Scheduled Principal 2. Prepaid Contracts 57 3. Defaulted Contracts 4. Contracts purchased by CIT Financial USA, Inc. 0 Total Principal Breakdown VI. CONTRACT POOL DATA A. CONTRACT POOL CHARACTERISTICS Original Dec-08 Nov-08 Pool Payment Date Payment Date 1. a. Contract Pool Balance b. No of Contracts c. Pool Factor 2. Weighted Average Remaining Term 39.80 3. Weighted Average Original Term (at closing) 44.60 B. DELINQUENCY INFORMATION % of % of Aggregate Required Payoff No. Of Aggregate Required Contracts Amount Accounts Payoff Amounts 1. Current 94.83% 95.40% 31-60 days 2.51% 2.34% 61-90 days 1.07% 0.94% 91-120 days 0.65% 0.65% 121-150 days 0.51% 0.43% 151-180 days 0.42% 0.26% 180+days (1 ) 0.00% 0.00% 0 Total Delinquency 100.00% 100.00% 2. Delinquent Scheduled Payments: Beginning of Collection Period End of Collection Period 5,200,413.78 Change in Delinquent Scheduled Payments (1) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI C below C. DEFAULTED CONTRACT INFORMATION 1. Aggregate Contract Balance on Defaulted Contracts 2. Liquidation Proceeds (or other cash collections on Defaulted contracts) received Current period reported net losses 3. Cumulative Reported Net Losses 4. Cumulative Net Loss Ratio 0.4505% 5. Cummlative Net Loss Trigger 1.0000% VII. MISCELLANEOUS INFORMATION A. SERVICER ADVANCE BALANCE 1. Opening Servicer Advance Balance 2. Current Period Servicer Advance 3. Recoveries of prior Servicer Advances ) 4. Ending Servicer Advance Balance 5 Unreimbursed Servicer Advances Page 3 of 5 B. RESERVE ACCOUNT 1. Opening Reserve Account 2. Deposit from the Collection Account 3. Withdrawals from the Reserve Account 4. Investment Earnings 5. Investment Earnings Distributions to the Depositor 6. Remaining available amount 7. Specified Reserve Account Balance 8. Reserve Account Surplus/(Shortfall) 9. Distribution of Reserve Account Surplus to the Depositor Ending Reserve Account Balance Reserve Account deficiency Reserve Account Floor C. OTHER RELATED INFORMATION 1. Discount Rate 6.6060% 2. Life to Date Prepayment (CPR) 4.32% 3. Life to Date Substitutions: a. Prepayments b. Defaults 4. If applicable, Material Changes in how delinquency, charge-offs and uncollectibles are determined: N/A 5. Any material modification, extensions or waivers to pool asset terms, fees, penalties or payments: N/A 6. Any material breaches of pool assets representations or warranties or transaction covenants: 7. Information regarding pool asset substitutions and repurchase: 8. Material changes in the solicitation, credit-granting, underwriting, origination, acquisition or pool selection criteria or procedures used to originate, acquire, or select new pool assets: N/A Page 4 of 5 D1. Statement of Priority of Distributions Prior to an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a. Class A-1 Note Interest Distribution b. Class A-2A Note Interest Distribution c. Class A-2B Note Interest Distribution d. Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; Class B NotClass A-3 Note Principal Distribution; Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Class A-1 Note Reallocated Principal Distribution 15 Class A-2A Note Reallocated Principal Distribution; 16 Class A-2B Note Reallocated Principal Distribution; 17 Class A-3 Note Reallocated Principal Distribution; Class B Note Reallocated Principal Distribution; 19 Class C Note Reallocated Principal Distribution; 20 Class D Note Reallocated Principal Distribution; 21 Deposit to the Reserve Account; 22 Any amounts owing to the Trustees; and 23 Remainder to the holder of the equity certificate. D2. Statement of Priority of Distributions After an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a. Class A-1 Note Interest Distribution b. Class A-2A Note Interest Distribution c. Class A-2B Note Interest Distribution d. Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; 10 Class A-3 Note Principal Distribution; 11 Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Deposit to the Reserve Account; 15 Any amounts owing to the Trustees; and 16 Remainder to the holder of the equity certificate. E. DELINQUENCY, NET LOSSES AND CPR HISTORY % of % of % of % of % of (2) Aggregate Aggregate Aggregate Aggregate Aggregate Required Payoff Required Payoff Required Payoff Required Payoff Required Payoff Amounts Amounts Amounts Amounts Amounts Collection Periods 31-60 Days Past Due 61-90 Days Past Due 91-120 Days Past Due 121-150 Days Past Due 151-180 Days Past Due 11/30/08 2.34% 0.94% 0.65% 0.43% 0.26% 10/31/08 1.59% 0.99% 0.59% 0.29% 0.24% 09/30/08 2.13% 0.94% 0.47% 0.30% 0.34% 08/31/08 2.28% 0.92% 0.43% 0.46% 0.13% 07/31/08 1.84% 1.05% 0.53% 0.15% 0.01% 06/30/08 1.78% 0.90% 0.19% 0.01% 0.01% 05/31/08 2.67% 0.43% 0.00% 0.00% 0.00% Collection Monthly Net Monthly Net Month Loss Percentage Losses LTD CPR 11/30/08 0.084% 512,589.86 4.32% 10/31/08 0.143% 874,178.10 4.89% 09/30/08 0.175% 1,069,732.18 4.88% 08/31/08 0.038% 234,995.48 4.51% 07/31/08 0.010% 60,919.90 5.58% 06/30/08 0.001% 5,923.93 6.59% 05/31/08 0.000% 0.00 7.95% 04/30/08 0.000% 0.00 9.85% (2) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI C above CIT Equipment Collateral 2008-VT1 Statistical Information by Business Units Coll. Period Portfolio Name CPB ($) RPA ($) Cumulative Gross Losses ($) Cumulative Net Losses ($) Cum. Gross Losses % Cum. Net Losses % LTD CPR 11/30/08 Avaya Portfolio 80,276,749.04 0.25% 0.25% 3.21% 11/30/08 DFS Portfolio 195,895,356.96 0.58% 0.00% 5.01% 11/30/08 Other 196,888,847.86 1.11% 1.06% 4.09% Totals 473,060,953.86 0.734% 0.4505% 4.32% Coll. Period Portfolio Name Delq. Current % Delq 31-60 % Delq 61-90% Delq 91-120% Delq 121-150% Delq 151-180% Delq 180+% 11/30/08 Avaya Portfolio 98.37% 0.76% 0.35% 0.35% 0.09% 0.08% 0.00% 11/30/08 DFS Portfolio 96.53% 1.54% 0.72% 0.42% 0.59% 0.20% 0.00% 11/30/08 Other 93.05% 3.77% 1.39% 0.99% 0.42% 0.38% 0.00% Totals 95.40% 2.34% 0.94% 0.65% 0.43% 0.26% 0.00% No.of No. of No. of No. of No. of No. of Coll. Delq Delq Delq Delq 91- Delq Delq 121- Delq Delq 151- Delq No. of Period Portfolio Name Delq. Current Current Delq 31-60 31-60 Delq 61-90 61-90 Delq 91-120 121-150 151-180 180+ Delq 180+ 11/30/08 Avaya Portfolio. 2,901 62 23 15 9 8 0 11/30/08 DFS Portfolio 21,100 0 11/30/08 Other 13,342 93 54 48 0 Totals 37,343 0 Page 5 of 5
